DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claim 6-20 in the reply filed on 11/15/2022 is acknowledged.
Application Status
Claim 6-20 are under examination.
Claim 1-5 are cancelled.
Claim Objections
Claim 11, 14, 19 and 20 are objected to because of the following informalities:  in claim 11, line 1-2; claim 14, lines 5 and 7; claim 19, lines 1-2; and claim 20, lines 1-2, recites “the portion” should be “the top portion", to be consistent with claim language set forth in the claim 14, line 4.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10, 11 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10, 11 and 16 recites the limitation "the bottom of the drupe" in claim 10, line 2; claim 11, line 3 and claim 16, line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6, 8, 9, 13, 14, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Castro (US 6,410,069 B1).
Regarding claim 6, 8, 9, 13, 14, 15 and 18, Castro discloses a method of pitting drupe (‘069, claim 1) comprising conveying drupes, dates in carriers 19 on an endless chain-drive conveyor ('069, col. 1, col. 10-11; col. 3, ln. 4-7; col. 4, ln. 32-38). Castro discloses the drupe, date is held in the carrier 19 ('069, col. 4, ln. 35-42) wherein knife 26 (pitting knife) is positioning above the carrier 19. 
Castro teaches the knife (‘069, fig. 4, part 301; col. 6, ln. 54-67) with a longitudinal axial bore 302 (longitudinal passageway), which is in open fluid communication with the longitudinal axial bore 302 (longitudinal passageway). Castro teaches a fluid in the fluid communication is under sufficient pressure to be ejected generally radially from the knife ('069, col. 2, ln. 46-49). Additionally, Castro teaches the fluid is steam ('069, col. 8, ln. 62), hence Castro's steam is considered pressurized steam. 
Castro teaches applying the knife with the longitudinal axial bore (longitudinal passageway) with steam (pressurized steam) is above a top portion of the drupe, the date to simultaneously pit and cleanse a pitted passage in the drupe, date ('069, col. 2, ln. 50-57; col. 5, ln. 67-68, col. 6, ln. 1-45). With respect to claim 8, the knife with the longitudinal axial bore (longitudinal passageway) with steam (pressurized steam) is above the top portion of the drupe is expected to be held for an amount of time before moving into the drupe, date to remove a pit. 
Castrol discloses moving the knife through the drupe, date such that the knife forces the pit of the drupe, date though an opposite side of the drupe, date and retracting the knife from the drupe (‘069, col. 5, ln. 18-27).
Regarding claim 7 and 17, Castro teaches the fluid in the fluid communication is under sufficient pressure to be ejected generally radially from the knife ('069, col. 2, ln. 46-49). Additionally, Castro teaches the fluid is steam ('069, col. 8, ln. 62), hence Castro's steam is considered pressurized steam. Castro's steam is pressurized steam as much as Applicant's claimed and is expected to be greater than atmospheric pressure. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Castro (US 6,410,069 B1).
Regarding claim 19 and 20, Castro discloses the claimed invention as discussed in claim 14. Castro is silent on moving the knife through the portion of the drupe at a constant speed as recited in claim 19; or at a variable speed as recited in claim 20. However, it was well known to adjust speeds, including a constant speed or a variable speed based upon conditions of a material in an operation. It would have been obvious to one of ordinary skill in the art to adjust speeds, including a constant speed or variable speed of Castro’s knife with steam (pressurized steam) moving through the drupe based upon the contamination of the drupe in operation. 

Claim 10, 11, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Castro (US 6,410,069 B1) as applied to claim 6 and 14 above, and further in view of Curtiss (US 1,924,678).
Regarding claims 10 and 16, Castro discloses the claimed invention as discussed in claim 6 and 14. Castro discloses a passage 25 (channel) in the carrier 19. Castro is silent on applying pressurized steam to a bottom of the drupe through the passage 25 (channel) prior to moving the knife through the drupe. 
However, Curtiss discloses a method of removing pits from fruit at a high output rate. Curtiss teaches applying steam blast (pressurized steam) to clean parts which dates have come into contact thus continually maintaining the mechanism in sanitary condition and preventing the parts from becoming coated with sticky date substance ('678, pg. 1, col. 1, 40-50; col. 2, ln. 91-95). Curtiss and Castro are of the same endeavor of pitting dates. It would have been obvious to one of ordinary skill in the art to be motivated to use Curtiss’ steam blast to Castro’s bottom of the drupe through the passage 25 (channel) prior to moving the knife through the drupe to clean and maintain the passage 25 in sanitary condition and preventing the parts from becoming coated with sticky date substance as taught by Curtiss ('678, pg. 1, col. 1, 40-50; col. 2, ln. 91-95). 
Regarding claim 11, modified Castro does not disclose the pressurized steam applied to the top of the drupe has a different temperature and pressure then the pressurized steam applied to the bottom of the drupe. However, it would have been obvious to one of ordinary skill in the art to adjust the pressurized steam applied to the bottom of the drupe with different temperature and pressure from the pressurized steam applied to the top of the drupe in modified Castro's method is a matter of preference based on a condition of sticky date substance in the passage to clean and sanitize for maintaining working condition of a pitting device, absent a clear and convincing argument or evidence to the contrary.  
Regarding claim 12, Castro discloses the claimed invention as discussed in claim 6. Castro discloses simultaneously pitting and cleansing the drupes, dates ('069, col. 6, ln. 39-40). Castro is silent on holding the knife within the drupe for an amount of time greater than or equal to about 0.25 seconds to provide pressurized steam to the inside of the drupe prior to retracting the knife from the drupe. 
However, Curtiss discloses a method of removing pits from fruit at a high output rate. Curtiss discloses the method of pitting operation wherein dates are pitted at a rate as high as 96 per minute ('678, pg. 4, col. 1, ln. 24-25), which corresponds to as high as 1.6 seconds per date. Curtiss' rate of high as 1.6 seconds overlaps the cited range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Curtiss and Castro are of the same endeavor of pitting dates. It would have been obvious to one of ordinary skill in the art to be motivated to use Curtiss’ rate of as high as 1.6 seconds per date in Castro’s method since Curtiss teaches known rate at a high output without substantial loss of fruit (‘678, pg. 1, col.1, ln. 3-7).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 6-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-15 of U.S. Patent No. 10,136,670. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application recites same method of pitting a drupe, conveying, positioning a pitting knife with a longitudinal passageway that is in fluid communication with a pressurized steam moving through the drupe and retracting the pitting knife as in claim 1-15 of U.S. Patent No. 10,136,670.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792